Exhibit 10.1 

 

SIXTH AMENDMENT TO FACILITY AGREEMENT

 

This SIXTH AMENDMENT TO FACILITY AGREEMENT (this “Sixth Amendment”) is dated as
of December 31, 2013 and made between:

 

(1)FAR EAST ENERGY (BERMUDA), LTD., a company incorporated in Bermuda with its
registered office at Clarendon House, 2 Church Street, Hamilton HM II, Bermuda
with registration number 36700 (the “Borrower”);

 

(2)FAR EAST ENERGY CORPORATION, a company incorporated in the State of Nevada,
United States of America, with its registered office at 711 S. Carson Street,
Suite 4, Carson City, Nevada with registration number NV20001201882 (the
“Guarantor”); and

 

(3)STANDARD CHARTERED BANK as lender (the “Lender”).

 

PRELIMINARY STATEMENTS:

 

(A)The Borrower, the Guarantor and the Lender are parties to that certain
Facility Agreement dated as of November 28, 2011 as amended by an Amendment
Letter Agreement dated as of May 21, 2012, as further amended by a Second
Amendment to Facility Agreement dated as of November 28, 2012, as further
amended by a Third Amendment to Facility Agreement dated as of December 18,
2012, as further amended by a Fourth Amendment to Facility Agreement dated as of
January 8, 2013, and as further amended by a Fifth Amendment to Facility
Agreement dated as of January 15, 2013 (the “Facility Agreement”) providing for
a secured term loan facility for the purposes described therein.    

(B)The Facility is fully drawn in the amount of U.S.$21,000,000.00.

 

(C)The Loans made under the Facility are due to be repaid on the Termination
Date of January 15, 2014.

 

(D)Accrued interest on each Loan in the aggregate amount of U.S.$549,870.99 is
due on January 15, 2014.

 

(E)The Borrower has requested that the Termination Date under the Facility
Agreement be extended for a period of up to three (3) Months.

 

(F)As a condition precedent to the effectiveness of this Sixth Amendment, the
Borrower shall, among other things pay to the Lender all interest accrued and
payable under the Facility Agreement as of the Effective Date.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:

 

1.interpretation

 

1.1Definitions

 

In this Sixth Amendment:

“Effective Date” means the date on which the Lender confirms to the Borrower
that it has received all of the documents and other evidence required under
Clause 2 (Conditions Precedent and Effectiveness) of this Sixth Amendment in
form and substance satisfactory to the Lender.

 



1

 

 

 

1.2Interpretation

 

(a)Capitalized terms used and not defined in this Sixth Amendment have the
meaning ascribed to them in the Facility Agreement.

 

(b)The provisions of clause 1.2 (Construction) of the Facility Agreement apply
to this Sixth Amendment as if they were set out in full in this Sixth Amendment,
except that references to ‘this Agreement’ are to be construed as references to
this Sixth Amendment.

 

2.Conditions Precedent and effectiveness

 

It shall be a condition precedent to the effectiveness of this Sixth Amendment
that the Lender has received all of the following documents and other evidence
in form and substance satisfactory to the Lender:

 

2.1The following documents in respect of the Obligors:

 

(a)A copy of the constitutional documents of each Obligor.

 

(b)A copy of a resolution of the board of directors of each Obligor:

 

(i)approving the terms of, and the transactions contemplated by, this Sixth
Amendment and resolving that it execute this Sixth Amendment;

 

(ii)authorizing a specified person or persons to execute this Sixth Amendment on
its behalf;

 

(iii)authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or dispatched by it under or
in connection with this Sixth Amendment; and

 

(iv)in the case of a Guarantor, resolving that it is in the best interests of
the relevant guarantor to enter into the transactions contemplated by this Sixth
Amendment.

 

(c)A specimen of the signature of each person authorized by the resolution
referred to in paragraph (b) above.

 

(d)A certificate of an authorized signatory of the relevant Obligor certifying
that each copy document relating to it specified in this Clause 2 (Conditions
Precedent and Effectiveness) is correct, complete and in full force and effect
as at a date no earlier than the Effective Date.

 

(e)A certificate as to the existence and good standing (including verification
of tax status, if available) of each Obligor from the appropriate governmental
authorities in such Guarantor’s jurisdiction of organization, in form and
substance satisfactory to the Lender and its legal advisors.

 

2.2A duly executed original of this Sixth Amendment.

 

2.3Evidence that any interest payable by the Borrower under the Facility
Agreement has been paid.

 

2.4Legal opinion of Baker & McKenzie LLP, legal advisors to the Borrower and the
Guarantor, in respect of New York law in substantially the form distributed to
the Lender prior to signing this Sixth Amendment.

 



2

 

 

 

2.5Evidence that all costs and expenses of the Lender (including professional
fees) incurred prior to the Effective Date in connection with the Group, the
Finance Documents and this Sixth Amendment have been paid by the Borrower.

 

2.6A copy of any other Authorization or other document, opinion or assurance
which the Lender considers to be necessary in connection with the entry into and
performance of the transactions contemplated by any Finance Document.

 

3.representations and warranties

 

Each Obligor jointly and severally represents and warrants to the Lender on the
date of this Sixth Amendment and on the Effective Date that:

 

(a)The obligations expressed to be assumed by it in this Sixth Amendment are
(subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforceability of creditors rights generally) legal,
valid, binding and enforceable obligations.

 

(b)All of the representations and warranties contained in clauses 18.1 – 18.29
(Representations) of the Facility Agreement are true and correct.

 

4.amendments to Facility agreement

 

The amendments to the Facility Agreement listed in this Clause 4 shall take
effect on and from the Effective Date.

 

4.1Clause 1.1 (Definitions) of the Facility Agreement shall be amended by
inserting in the appropriate alphabetical order the following new definition:

 

"Sixth Amendment" means the sixth amendment to this Agreement dated as of
December 31, 2013.

 

4.2The following existing definition set forth in Clause 1.1 (Definitions) of
the Facility Agreement shall be deleted in its entirety and restated as follows:

 

“Termination Date” means April 15, 2014 (except that, if the Termination Date
would otherwise fall on a day which is not a Business Day, it will instead be
the immediately preceding Business Day).

 

4.3Clause 9.1(a) (Duration of Interest Periods) of the Facility Agreement shall
be deleted in its entirety and restated as follows:

 

(a) Subject to paragraph (b) below, each Interest Period shall be of 1 Month's
duration, unless otherwise agreed between the Borrower and the Lender.

 

5.Release of lender and related parties

 

5.1Each Obligor voluntarily and knowingly releases, holds harmless, and forever
discharges the Lender and each of the Lender’s predecessors, agents,
shareholders, partners, directors, officers, employees, representatives,
professionals and their respective successors and assigns (the “Released
Parties”) from all possible claims, demands, actions, causes of action, damages,
costs or expenses, and liabilities whatsoever, known or unknown, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent, or conditional, at
law or in equity, originating in whole or in part on or before the Effective
Date which any Obligor may now or hereafter have against any of the Released
Parties and irrespective of whether any such claims arise out of contract, tort,
violation of law or regulations, or otherwise, including, without limitation,
the exercise of any rights and remedies under, and all other matters relating
to, the Finance Documents, and the negotiation and execution of this Sixth
Amendment.

 



3

 

 

 

6.MISCELLANEOUS

 

6.1Finance Document

 

This Sixth Amendment is a Finance Document.

 

6.2Costs and expenses

 

The Borrower agrees that the provisions of clause 16 (Costs and Expenses) of the
Facility Agreement shall apply to this Sixth Amendment.

 

6.3Counterparts

 

This Sixth Amendment may be executed in any number of counterparts, and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Sixth Amendment.

 

6.4Reservation of rights

 

The Parties reserve all rights with respect to any continuing or future Default.

 

6.5Confirmations

 

(a)The Guarantor hereby acknowledges that it has read this Sixth Amendment and
consents to its terms, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Sixth Amendment, its guarantee of the Borrower’s
obligations under the Finance Documents (the “Guaranteed Obligations”) shall not
be impaired or affected and such guarantee is, and shall continue to be, in full
force and effect and is hereby confirmed and ratified in all respects.

 

(b)The Obligors acknowledge and agree that (i) all liens evidenced by the
Facility Agreement and the Security Documents are hereby ratified, confirmed and
continued, (ii) the amendment of the Facility Agreement pursuant to this Sixth
Amendment and the execution of this Sixth Amendment shall not constitute a
re-grant of any existing Security granted in connection with the Facility
Agreement (the “Existing Security”), (iii) the Existing Security shall remain in
full force and effect after giving effect to this Sixth Amendment, and (iv) the
Existing Security extends to the Guaranteed Obligations as amended pursuant to
this Sixth Amendment.

 

6.6Governing law

 

THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

 

[Signature page follows]

 



4

 

 

 

This Sixth Amendment has been entered into as of the date stated at the
beginning hereof.

 

SIGNATORIES

 



BORROWER:       FAR EAST ENERGY (BERMUDA), LTD.             By: Michael R.
McElwrath   Name: Michael R. McElwrath   Title:  Chairman              
GUARANTOR:   FAR EAST ENERGY CORPORATION             By: Michael R. McElwrath  
Name: Michael R. McElwrath   Title: CEO and President               LENDER:    
  STANDARD CHARTERED BANK             By: Rachel Mayne   Name: Rachel Mayne  
Title: Senior Account Manager               By: Marc Chait   Name: Marc Chait  
Title: Director  

 

 





Signature page to Sixth Amendment

